        CASE 0:20-cv-02621-PJS-BRT Doc. 12 Filed 03/16/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA



TRAVIS WIDNER,                                          Case No. 20‐CV‐2621 (PJS/BRT)

                Plaintiff,

v.                                                             ORDER OF DISMISSAL

ASSOCIATED BANC‐CORP d/b/a
ASSOCIATED BANK,

                Defendant.



      Based upon the Stipulation for Dismissal filed by the parties on March 16, 2021

[ECF No. 10],

      IT IS ORDERED that this action is dismissed with prejudice and on the merits,

without costs or disbursements to any party.




Dated: March 16, 2021

                                                     s/Patrick J. Schiltz
                                                     Patrick J. Schiltz
                                                     United States District Judge
